The libellant appeals from a decree nisi entered by a judge of the Probate Court in a divorce action which awarded custody of the minor children to the libellee and ordered the libellant to convey her interest in certain parcels of real estate to the libellee, with the libellee to pay $15,000 to the libellant in lieu of all support and alimony. The evidence is not reported. The judge filed a report of material facts. We see no inconsistency as matter of law between the general and the particular findings which led to the decree. Quigley v. Quigley, 310 Mass. 415, 416.

Decree affirmed.